NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0297n.06

                                           No. 11-4310

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                      FILED
                                                                                      Mar 25, 2013
                                                                                DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )        ON APPEAL FROM THE
                                                      )        UNITED STATES DISTRICT
v.                                                    )        COURT FOR THE SOUTHERN
                                                      )        DISTRICT OF OHIO
CHRISTOPHER J. KLEIN,                                 )
                                                      )
       Defendant-Appellant.                           )        OPINION
                                                      )
                                                      )


Before: DAUGHTREY, KETHLEDGE, and DONALD, Circuit Judges.

       PER CURIAM. On February 27, 2013, this Court issued its decision in United States v.

Gamble, --- F.3d ----, 2013 WL 692512 (6th Cir. Feb. 27, 2013) (published decision), which

endorsed the use of an apportionment formula in determining the amount of restitution owed to a

victim of child pornography. The district court in the present case considered, but did not employ,

such a formula in awarding restitution; instead, it arrived at a nominal amount of $5,000 with little

explanation.

       The nature of restitution is heavily factual, and we lack an adequate record from which we

can discern the propriety of the district court’s award. Accordingly, we VACATE the restitution

order of the district court below and REMAND with instruction to reconsider and recalculate the

restitution amount in light of Gamble.